      Case: 1:17-cv-02853 Document #: 57 Filed: 08/14/19 Page 1 of 6 PageID #:493




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

JACQUELINE STEVENS,                                )
                                                   )
                   Plaintiff,                      )
                                                   )
v.                                                 )           Civil Action No.: 1:17-cv-2853
                                                   )
U.S. IMMIGRATION AND CUSTOMS                       )           Judge Rebecca R. Pallmeyer
ENFORCEMENT,                                       )           Magistrate Judge Gilbert
                                                   )
                   Defendant.                      )


     DECLARATION OF PLAINTIFF JACQUELINE STEVENS IN SUPPORT OF SUMMARY JUDGMENT


      I, Jacqueline Stevens, declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the

following statements are true and accurate:

      1. I am an adult resident of Chicago, Illinois and am in all respects competent to make this

         Declaration. Except where otherwise noted, I make the averments herein based on my

         own personal knowledge.

      2. I am the Director of the Deportation Research Clinic (the “Clinic”) at Northwestern

         University’s Buffet Institute for Global Affairs and a tenured Professor of Political

         Science at Northwestern University.

      3. Based on my analysis of the records produced by ICE in this case, I have calculated that

         ICE reviewed a total of 348 USC Claims Memos comprising 240 separate, individual

         cases, in the 128 period from January 17, 2017, through May 24, 2017, that I believe is

         represented in ICE’s search and production of responsive records.

      4. Based on my experience, ICE has incorrectly concluded in U.S. Citizenship Claims

         Memorandum (“USC Claims Memo”) that individuals are not U.S. Citizens, only to


                                                  1
Case: 1:17-cv-02853 Document #: 57 Filed: 08/14/19 Page 2 of 6 PageID #:494




   subsequently revisit and reverse those conclusions after months and sometimes years of

   the person being in ICE custody. I have specifically worked with and reviewed the USC

   Claims Memos for individuals who were incarcerated by ICE for months before an

   Immigration Judge concluded, and ICE did not appeal, that the person was not an alien.

5. In 2011, I published an article concluding that ICE is likely detaining or deporting

   thousands of U.S. Citizens each year. Jacqueline Stevens, U.S. Government Unlawfully

   Detaining and Deporting U.S. Citizens as Aliens, 18 Va. J. Soc. Pol’y & the Law 606

   (2011) available at https://jacquelinestevens.org/US-Unlawfully-

   Detaining.StevensVSP18.32011.pdf

6. I am unaware of any public, government-maintained list of the total numbers of U.S.

   Citizens detained or deported by ICE. I do not believe one exists.

7. Since late 2009, I have researched, written, and commented extensively on ICE’s

   unlawful detention and deportation of U.S. Citizen and structural abuses in the detention

   system and U.S. immigration courts. Representative scholarship and commentary

   includes:

       a. Citizenship in Question: Evidentiary Birthright and Statelessness (Durham: Duke
          University Press, 2017), with Benjamin Lawrance,
          http://www.oapen.org/download?type=document&docid=625272;

       b. "The Alien Who is a Citizen," in Citizenship In Question: Evidentiary Birthright
          and Citizenship (Duke University Press, 2017), pp. 217-239, awarded “Best
          Chapter” American Political Science Association Section on Citizenship and
          Migration, 2018,
          http://www.oapen.org/download?type=document&docid=625272;


       c. "Don Quixote in America," Political Theory 44 (2) (2016): 196-207,
          http://jacquelinestevens.org/Stevens-Don_Quixote_America-Michael_Rogin-PT-
          2016.pdf;




                                             2
Case: 1:17-cv-02853 Document #: 57 Filed: 08/14/19 Page 3 of 6 PageID #:495




     d. "Forensic Intelligence and the Deportation Research Clinic: Toward a New
        Paradigm," Perspectives on Politics, (2015) 13: 722-738,
        http://journals.cambridge.org/action/displayAbstract?aid=9944210;

     e. “U.S. Government Unlawfully Detaining and Deporting U.S. Citizens as Aliens,”
        University of Virginia Journal of Social Policy and the Law, (2011) 18: 606- 720,

     f. Citizenship to Go,” New York Times, May 17, 2012
        https://www.nytimes.com/2012/05/18/opinion/citizenship-to-go.html;

     g. “Lawless Courts,” The Nation, 2010, https://www.thenation.com/article/lawless-
        courts/;

     h. “America’s Secret ICE Castles,” The Nation, 2009,
        https://www.thenation.com/article/americas-secret-ice-castles/;

     i.   “Thin ICE,” The Nation, 2008, https://www.thenation.com/article/thin-ice/.

     j.   Tom Hals, "U.S. to Ramp Up Deportations with Sweeping New Rule," Reuters,
          2019, https://www.reuters.com/article/us-usa-immigration-deportation/us-to-
          ramp-up-rapid-deportations-with-sweeping-new-rule-idUSKCN1UH275;

     k. Greg Allen, "ICE Detained the Wrong Person," NPR, 2018,
        https://www.npr.org/2018/12/18/677780624/ice-detained-the-wrong-peter-brown;


     l.   Steve Coll, "When ICE Tries to Deport Americans, Who Defends Them?" New
          Yorker, 2018, https://www.newyorker.com/news/daily-comment/when-ice-tries-
          to-deport-americans-who-defends-them;

     m. Lise Olsen, "Hundreds of Citizens End Up in Deportation Proceedings Each year,
        Immigration Court Data Shows," Houston Chronicle, 2018,
        https://www.houstonchronicle.com/news/houston-texas/houston/article/Hundreds-
        of-citizens-end-up-in-deportation-11719324.php

     n. Adam Ruins Everything, "Jackie Stevens Exposes the Bizarre World of
        Immigration Courts and Detention Centers," 2018, https://player.fm/series/adam-
        ruins-everything/ep-30-jackie-stevens-exposes-the-bizarre-world-of-
        immigrations-courts-and-detention-centers

     o. The Takeaway, WNYC/NPR, "The History and Practice of Immigration
        Detention," 2018, https://www.wnycstudios.org/story/history-and-practice-
        immigration-detention




                                          3
Case: 1:17-cv-02853 Document #: 57 Filed: 08/14/19 Page 4 of 6 PageID #:496




       p. Eyder Peralta, "You Say You're An American, But What If You Had To Prove It
          Or Be Deported?" NPR, 2017 ; http://www.npr.org/sections/thetwo-
          way/2016/12/22/504031635/you-say-you-re-an-american-but-what-if-you-had-to-
          prove-it-or-be-deported


       q. "Why the Immigration Courts are a Huge Mess," Adam Ruins Everything
          (excerpt), truTV, 2017, https://youtu.be/CjfQViuaix4


       r. Jeanne Kuang, "Some Citizens Face Immigration Arrests because of Weak Legal
          Protections, Experts Say," Chicago Tribune, 2016,
          https://www.chicagotribune.com/news/breaking/ct-citizens-detained-immigration-
          met-20160605-story.html


       s. Adam Raney, "When the U.S. Deports Its Own Citizens," Al Jazeera (online and
          television report), June 15, 2014,
          http://www.aljazeera.com/blogs/americas/2014/04/98841.html


       t. William Finnigan, “Deportation Machine,” New Yorker,
          https://www.newyorker.com/magazine/2013/04/29/the-deportation-machine

       u. Patrik Jonsson, "Deported Teen Returns to US: How Many Are Mistakenly
          Banished?" Christian Science Monitor,
          2012, http://www.csmonitor.com/USA/2012/0107/Deported-teen-returns-to-US.-
          How-many-Americans-are-mistakenly-banished


       v. Julia Preston, "ICE Crackdown Also Snares Americans," New York Times, 2011,
          http://www.nytimes.com/2011/12/14/us/measures-to-capture-illegal-aliens-nab-
          citizens.html?pagewanted=all


8. Following my initial work documenting the unlawful detention and deportation of U.S.

   Citizen Mark Lyttle, former ICE Director John Morton established a protocol for ICE to

   use in promptly reviewing claims to U.S. Citizenship. A representative sample of entries

   involving citizenship from my blog, https://StatesWithoutNations.blogspot.com, is

   attached hereto as Exhibit A.




                                           4
Case: 1:17-cv-02853 Document #: 57 Filed: 08/14/19 Page 5 of 6 PageID #:497




9. Over the course of my work documenting the illegal treatment of U.S. Citizens by

   immigration authorities, I have documented scores of previously unknown cases of U.S.

   Citizens being detained or deported by ICE. As a result, I am regularly contacted by

   immigration lawyers, civil litigators, and individuals who have been detained or deported

   by ICE and believe themselves to be U.S. Citizens to discuss ICE’s USC Claims process.

10. I endeavored to identify duplicate versions of the same memorandum based on details

   such as dates, locations, and document appearance. Attached as Exhibits C and D to this

   Declaration are printouts of color-coded spreadsheets reflecting these de-duplication

   efforts and the Bates pages involved.

11. Within this dataset, 31 dated USC Claims Memos when de-duplicated, appear to

   represent the cases of 14 separate, unique individuals. Ex. B.

12. After de-duplication, I identified 14 dated and 26 undated memos, encompassing a total

   of 40 unique cases for which ICE released a total of 148 USC Claims Memos. Ex. B.

13. Because the remaining 200 USC Claims Memos in the 348-Memo dataset do not appear

   to be duplicates, I believe ICE’s release involves the cases of 240 separate individuals

   whose U.S. Citizenship Claims OPLA analyzed from the period specified in her request,

   which begins on January 1, 2017 or January 17, 2017, depending on how ICE construed

   my request.

14. It is unclear at this point how many of the released Memos are drafts and how many are

   finalized and approved versions.

15. After the Court issued its February 2019 Order in this case, I obtained records from ILPD

   through a separate FOIA request and litigation that I believe reflects a significant volume




                                            5
    Case: 1:17-cv-02853 Document #: 57 Filed: 08/14/19 Page 6 of 6 PageID #:498




       of responsive records are that are missing from ICE’s production. Ex. C. Selected ILPD

       documents from FOIA Case No. 2017-ICFO-40542.

   16. Specifically, ICE provided me documents reflecting ILPD’s analysis of the time it takes

       government lawyers to review USC Claims Memos. See Ex. C.

   17. Based on the data in the ILPD production and the average number of daily claims ILPD

       reviewed during the 80-day period from January 1, 2017 – March 30, 2017, I deduce that

       a total of roughly 388.8 individual cases would be expected during the 128-day period

       from January 17, 2017 through May 24, 2017. Ex. C.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury the foregoing statements are true

and correct to the best of my knowledge and understanding.



Dated: August 13, 2019




                                                    /s/ Jacqueline Stevens                -

                                     ______________________________________

                                                 Jacqueline Stevens, Ph.D




                                                6
